DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II, claims 38-49, in the reply filed on July 14, 2022, is acknowledged.  The traversal is on the ground(s) that there is not an undue search burden given both groups have the same CPC classification.  This is not found persuasive because the claims in the two groups are directed to different inventions.  Thousands of documents are classified under CPC symbol A23L 27/36.  Simply because two documents have the same CPC classification does not necessarily mean the claims would have similar search strategies.  In the instant application, Group I claims a composition comprising a specific amount of GSGs in combination with a second component that is presumably rebaudioside A (see note below).  Group II claims a beverage comprising a GSG concentration in a specific amount in the beverage, but there is no requirement that the beverage contain a first component or second component as recited in Group I.  Therefore, the two Groups are considered to be patentably distinct.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Examiner notes that even though claim 30 is indicated as (Previously Presented), and is non-elected, line 5 of claim 30 with the “second component” no longer indicates what the second component is.  Looking to the set of claims filed October 2, 2019, it appears “RA” has been deleted in the claims filed July 14, 2022.

Drawings

The drawings are objected to because in the corrected drawings filed on November 26, 2019, Fig. 7 lacks labels on the x- and y-axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38, 39, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purkayastha (US 2013/0316043; cited on IDS filed July 14, 2022).
Regarding claims 38, 39, 45 and 46, Purkayastha teaches a beverage and a method of making a beverage, wherein the beverage comprises less than 200 ppm of a glycosylated steviol glycoside (GSG) composition (Example 2A-[0040]).  Regarding the GSG-composition being “derived from” a steviol glycoside (SG) composition comprising rebaudioside A in an amount as claimed, the source of the GSGs is not considered to provide a patentable distinction where Purkayastha teaches a beverage comprising GSGs as claimed.  Further, given that Purkayastha teaches their GSGs are produced from a stevia extract which is known to contain mainly stevioside and reb A [0026-27], the starting SG composition would have been expected to contain an amount of Reb A in the claimed range given Purkayastha teaches the extract “mainly” contains stevioside and Reb A.
Given that Purkayastha teaches that the presence of GSG compositions improves the taste quality of steviol glycosides [0008], and teaches an amount of GSG composition in a beverage that falls within the claimed range, the flavor of the beverages of Purkayastha is considered to be “improved” to meet claims 45 and 46.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-44 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US 2013/0316043; cited on IDS filed July 14, 2022).
Purkayastha teach a beverage and a method of making a beverage comprising a GSG composition as detailed above with regard to claims 38 and 45.
Regarding claims 40 and 47, Purkayastha does not specifically teach a beverage comprising the GSG composition at less than 100 ppm.  However, Purkayastha teaches that the presence of GSG modifies the flavor profile of beverages in which the GSGs are included, even at low concentrations overlapping the claimed range [0057].  Therefore, it would have been prima facie obvious to have included a GSG-containing composition in a beverage in an amount as claimed as the claimed range overlaps with the amounts taught by Purkayastha.
Regarding claims 41, 42, 48 and 49, Purkayastha shows that 80 ppm to 159 ppm GSGs have a sweetness between 1.5 % sugar and 1% sugar (Fig. 3A).  Purkayastha also teaches that the presence of GSG modifies the flavor profile of beverages in which the GSGs are included, even at low concentrations overlapping the claimed range [0057].  Therefore, it would have been obvious to have included the GSG-containing composition in an amount to produce a calculated sweetness as claimed as Purkayastha teach even small amounts of the GSG-containing composition in beverages provide an improved taste.  Therefore, one of ordinary skill would have been able to determine, through no more than routine experimentation, the amount of GSG-containing composition to include in the beverage to provide an improved flavor to the beverage.
Regarding claim 43, Purkayastha does not teach the GSG-containing composition contains less than 70% GSG by weight.  However, where Purkayastha describes the glycosylation process and teaches that mixtures of steviol glycosides and GSGs provides a balance of sweetness and flavor modification [0023, 0026-02027], one of ordinary skill would have been able to adjust the amount of GSG in the GSG-containing composition to arrive at an amount as claimed through no more than routine experimentation, and with a reasonable expectation that a suitable balance between flavor modification and sweetness would have been obtained.
Regarding claim 44, Purkayastha teaches that the GSG compositions are provided in beverages in combination with non-SG sweeteners (e.g., Example 4 with sugar).  Example 4 contains higher than 200 ppm GSG composition.  However, Purkayastha teaches that the presence of GSG modifies the flavor profile of beverages in which the GSGs are included, even at low concentrations [0057].  Therefore, it would have been obvious to have combined less than 200 ppm GSG containing composition with a non-SG sweetener in a beverage with the reasonable expectation that the presence of the GSG-containing composition would improve the taste of the beverage.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-49 of copending Application No. 16/746,402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a method of improving the taste of a beverage by adding an “effective” amount of a composition comprising GSGs.  Where copending claim 47 is to a method of improving the taste of a foodstuff, a beverage is considered to be a foodstuff.  Where copending claim 49 is to a method of sweetening a foodstuff or beverage, sweetening is considered to be “improving.”  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the method which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 45-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-49 of copending Application No. 16/746,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a method of improving the taste of a beverage by adding an “effective” amount of a composition comprising GSGs.  Where copending claim 47 is to a method of improving the taste of a foodstuff, a beverage is considered to be a foodstuff.  Where copending claim 49 is to a method of sweetening a foodstuff or beverage, sweetening is considered to be “improving.”  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the method which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 38-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-48 of copending Application No. 16/746,068 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a foodstuffs or beverages containing a composition comprising GSGs.  Where copending claims 30-35 and 42-48 are to foodstuffs and orally consumable products containing GSG compositions, a beverage is considered to be both a foodstuff and an orally consumable product.  The amounts of GSG composition included in the foodstuff/beverage/orally consumable product of the copending claims overlap the amounts in the instant claims.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,517,321 in view of Purkayastha et al. (US 2014/0017378; cited on IDS filed January 17, 2020). The instant claims are to a beverage that comprises a GSG composition, while the patented claims claim a composition that comprises (A) a glycosylated steviol glycoside (GSG) having at least 70% by weight GSGs and (B) a second steviol glycoside (SG) composition that is 20 to 99.5% by weight Reb A.  The patented claims do not teach the composition contained in a beverage as required by the instant claims.  However, Purkayastha et al. teach compositions comprising GSGs and SGs included in beverages.  Purkayastha et al. teaches the combination of GSGs and SGs is used both to provide sweetening (i.e., as a sweetener) and flavor modification (i.e., as a flavoring) [0009].  Purkayastha et al. further teach the GSG/SG composition to be included in foodstuffs and beverages in amount of less than 100 ppm (Table 3) as well as between 50 and 2000 ppm (e.g., Table 6).  Therefore, where the patented claims teach a composition comprising GSGs and SGs as claimed, and where Purkayastha et al. teach compositions comprising GSGs and SGs in beverages and in amounts as claimed, it would have been obvious to have utilized the composition of the patented claims in beverages and in amounts as taught by Purkayastha et al. to arrive at the instant claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art from Markosyan cited on the PTO-892 teaches GSG containing compositions to be included in foodstuffs and beverages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791